Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 08/24/2022.
In accordance with Applicant’s amendment, claims 1, 8, and 15 amended.  Claims 1-4, 6-11, 13-18, and 20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §101 rejection of claims 1-4, 6-11, 13-18 is withdrawn in response to applicant’s amendment.

Response to Arguments
§101 rejection - Applicant’s amendments to independent claims 1/8/15 and supporting arguments (Remarks at pgs. 12-15) have been considered and found sufficient to overcome the §101 rejection of claims 1-4, 6-11, 13-18, and 20.  In particular, although the Examiner maintains that, when evaluated under Step 2A Prong One of the eligibility inquiry (in accordance with the 2019 PEG), the claims recite an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping via steps for managing commercial interactions (marketing or sales activity), when further evaluated under Step 2A Prong Two, the additional elements directed to the use of machine learning logic to train one or more transaction models, including generating mapping information of a selected location and a three-dimensional (3D) virtual representation of one or more products; wherein the providing of the plurality of physical actions includes instructing the one or more users to move to at least one predetermined position within at least one predetermined geographical location to acquire the one or more target products according to the mapping information and the 3D virtual representation of the one or more products; and executing the machine learning logic to, in a second training stage, use the received feedback data as input to automatically re-train the one or more transaction models to iteratively improve the accuracy of the prediction with respect to one or more future actions to provide during a future transaction initiated by the one or more users in order to enhance the transaction experience of the future transaction, when taken in combination as required by independent claims 1/8/15, impose meaningful limitation on the claims beyond generally linking the use of the judicial exception to a particular technological environment.  Accordingly, when evaluated under Step 2A Prong Two of the eligibility inquiry, the judicial exception has been determined to be integrated into a practical application.

§103 rejection - Applicant’s arguments with respect to the §103 rejection of claims 1-4, 6-11, 13-18, and 20 (Remarks at pgs. 16-19) have been considered, but are primarily raised in support of the amendments to independent claims 1/8/15 and therefore are believed to be fully addressed in the new ground of rejection under §103 set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Thornton et al. (US 2015/0220999, hereinafter “Thornton”) in view of Chachek et al. (US 2020/0302510, hereinafter “Chachek”) in view of Wang et al. (US 2019/0114689, hereinafter “Wang”).

Claims 1/8/15:  As per claim 1, Thornton teaches a method for using an intelligent transaction optimization assistant by a processor (paragraphs 385-386:  method of dynamically personalizing a reward, offer, or incentive; methods and systems described herein may be deployed in part or in whole through a machine that executes computer software…processor may be part of a server, cloud server…or other computing platform), comprising:
receiving data representative of historical transaction experiences, user behavior relating to the historical transaction experiences, and transaction experiences shared amongst entities associated with a social media network (paragraphs 44, 49, and 253:  e.g., gathering a past response to a savings opportunity indication and analyzing it, wherein the savings opportunity is based on both the analyzed transaction data and past response data; Gathering transaction data from the financial account of the user includes a past spend history; one embodiment, the redemption and the purchasing behavior of the pluralities of users is tracked 6760 for a period of time; data of past transactions of the users for the product or service of interest may be gathered and also analyzed or tracked in this manner; See also, paragraphs 40, 235-236, and 244-245: savings opportunity is displayed in association with a statement of a user's financial account and the user is allowed to share the savings opportunity, wherein sharing causes a shared savings opportunity to be generated. A second user, one who received the shared savings opportunity, can redeem the shared savings opportunity. The sharing and redemption of the shared savings opportunity is tracked, such as to improve targeting users who are influential based on the number of redemptions of the shared savings opportunity; system may track redemption of the shared savings opportunity by individual user or in aggregate. The system may track redemption of various shared savings opportunities to determine which user might have broad influence), wherein the historical transaction experiences further includes receipt data extracted from receipt imagery data (paragraphs 19, 22, 24-25, 31, 85, 197, 201, 203, 231-232, 253, 259, 292, 308, 311, 325, 373, and Figs. 14-16, 23, 26, 30, and 60:  e.g., a past response may be gathered to a savings opportunity indication and analyzing it, wherein the savings opportunity is based on both the analyzed transaction data and past response data. The statement may be an online statement, an online graphical user interface associated with the user's financial account, an online bill pay area, a dialog box associated with the user's financial account, an ATM receipt, a teller receipt, a mobile statement, a paper statement, and the like; The step of analyzing may comprise analyzing the transaction data for a savings opportunity indication relating to a market segment. The step of displaying the savings opportunity may comprise displaying the savings opportunity within a field of the statement where prior transaction data may be presented. The savings opportunity may be presented interweaved within the presented prior transaction data; Personalized discounts, or purchase rewards at merchants that cardholders like to shop at, can be created based on the specific profile of a user, such as based on past transaction history and in particular from conclusions drawn about that customer from that transaction history;  system may import the account summary of the user. Further, the system may analyze the cell phone bill of the user based on various aspects such as service plan currently in use by the user, calls made by the user, roaming charges paid, text messages charges, MMS charges, and the like; user may prepay with an account for a `prepon`, receive a code that can be stored on a mobile, print, card, and the like indicating that they have pre-paid, and receive an immediate discount when the code is scanned);
executing machine learning logic, in a first training stage, to train one or more transaction models using the data as input (paragraphs 37, 216, 306-311, and 373:  e.g., historic customer information 7214, including previous customer models 7204, responses to previous offers, previous customer data sets 7008, and the like may be provided as input to the machine learning process; machine learning process creates a propensity to accept model for John Doe based on a variety of inputs including the most recent John Doe data set 7008, historic data on John Doe 7204 including response to previous offers, past models for John Doe and the like, 3rd party and inferred data;  machine learning process 7202 develops a model of customer spending habits including category preferences, geographic locations, seasonal variety, periodic purchases, recent changes from historic spending patterns and the like. The machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior including a heavier weighting on recent transactions, extended changes in geography, and the like), wherein training the one or more transaction models includes identifying purchasing patterns within the data and correlating the purchasing patterns with transactional information and physical actions taken by one or more users during transactions that generated the purchasing patterns (paragraphs 42, 54-56, 260, 264-265, 3-6-311, and 373:  The Examiner notes that purchasing/spending by a user are physical actions as a matter of common sense, i.e., buying an item online or at a brick-and-mortar store obviously involves physical actions pursuant to paying for and completing the purchase -  savings opportunities is matched to the user based on the spend pattern; gathering a past response to a savings opportunity and analyzing it, wherein the savings opportunity is based on both the spend pattern and past response data; filter to identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior developed using at least one of: data on one or more past user responses to one or more savings opportunities [i.e., user’s past physical action of making a purchase], public data relevant to the user, inferred data about the user,… and a change from an historic spending pattern. Adjusting the at least one parameter may include calculating a spending trajectory based on a historical spending pattern and adjusting the at least one parameter in accordance with the spending trajectory; financial institution or the merchant may use a spend pattern to match an offer to the user. In some embodiments, the offer may be made in conjunction with a display of spend pattern metrics; may use past spend, past spend in a category, past purchase frequency, and the like to match a purchase reward to the user. In another example, the user's likes/dislikes, expand/collapse behavior [which are user physical actions, e.g. clicking, selecting, interacting with a computer] regarding obtaining more information about an offer after seeing the offer headline, past purchase behavior, and the like may be used to match a purchase reward to the user; machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior including a heavier weighting on recent transactions, extended changes in geography, and the like);
identifying, by the machine learning logic, one or more selected constraints for a current transaction to acquire the one or more target products according to the one or more transaction models (Abstract and paragraphs 54-56, 206, 227, 292, 365, 368-369, 381, 383, and 385:  adjusting at least one parameter [i.e., constraint] of the at least one offer prior to presentation to the user based on at least one characteristic of the user. The at least one parameter may be at least one of a minimum spending threshold, a discount amount, and a duration of a campaign, and a category of offer [which is used to identify product(s) to be targeted to user]; Adjusting may be done in accordance with at least one input selected from the group consisting of: a spend trajectory, a user propensity model; rule may be applied to determine which of the inputs are used in adjusting’ targeted offers may be performed in real-time, which is based on the currently displayed transactions along with session behavior [which is also a constraint tied to a current transaction for acquiring targeted product(s) for a user], which may result in re-ranking which offers to possibly display to the user; rewards, offers, or incentives may be dynamically changed via a dynamic personalization method in real-time or near real-time when a user accesses an account with a financial institution. In embodiments, the process of dynamically changing a reward, offer, or incentive may occur automatically, under computer control, or in a time span shorter than a browser refresh or webpage load);
providing one or more actions to enhance a transaction experience of the current transaction initiated by the one or more users according to one or more selected constraints (paragraphs 54-56, 206, 227, 292, 365, 368, and 381-385: offer information may then be sent to the browser, including where it should be placed in the browser. In real-time or near real-time, the platform may use contextual information based on whatever page of transaction(s) the user is viewing to identify offers from a set of offers that may have been pre-targeted to the user based on various criteria; rewards, offers, or incentives may be dynamically changed via a dynamic personalization method in real-time or near real-time when a user accesses an account with a financial institution; dynamically personalizing a reward, offer, or incentive [which are actions that enhance a transaction experience]; targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user; target the users based on many criteria such as zip code, store name, store category, transaction description, purchase frequency, spending amount, and the like [which are also constraints]), wherein the one or more actions are inclusive of a plurality of physical actions, performed in a sequential order prior to a monetary exchange associated with the current transaction, the one or more users are instructed to perform that will predictively, according to the one or more transaction models, enhance the transaction experience (paragraphs 56, 229-230, and Figs. 60 and 63A/B:  For example, Fig. 63A displays a plurality of physical actions performed in sequence, which provided to a user in order to enhance at transaction experience, e.g., redeeming or a user reward, wherein the screenshots in Figs. 60 and 63A provide instructions for a user “To redeem online” or “To redeem in-store” along with physical actions to enhance the transaction experience, as provided to a user during a current purchase transaction, and wherein Fig. 63A displays two exemplary physical actions a user is instructed to perform “To redeem online,” with Step 1 instructing the user to perform a physical action for visiting a particular web page [e.g., clicking on link or typing http address,” and Step 2 instructing the user to enter a code for redeeming a reward, which as a matter of common sense must be executed prior to a monetary exchange in order to receive the discount and which, as noted in paragraph 56, is predicted to enhance the user’s transaction experience according to the model, i.e., “identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior,” and paragraph 308, noting “By understanding influences on a particular customer spending behavior the system is better able to accurately predict the relative likelihood or propensity of a customer to act upon a particular offer”); and
executing the machine learning logic to, in a second training stage, use the received feedback data as input to automatically re-train the one or more transaction models (to iteratively improve the accuracy of the prediction with respect to one or more future actions to provide during a future transaction initiated by the one or more users in order to enhance the transaction experience of the future transaction) (paragraphs 306, 311-312, and 365:   responses to previous offers [i.e., feedback], previous customer data sets 7008, and the like may be provided as input to the machine learning process 7202;  the machine learning process creates a propensity to accept model for John Doe based on a variety of inputs including the most recent John Doe data set 7008….financial transaction data 7002 associated with a particular customer may be gathered in real time to update the relative purchase propensity 7210 model for that particular customer [i.e., retrain the model]. Additionally, if the customer is accessing the system using a device which provides geographic location that information may also be used to update the purchase propensity model 7204. In this way the purchase propensity model is kept current; when the consumer logs on to their financial institution account, a contextual filtering of the targeted offers may be performed in real-time, which is based on the currently displayed transactions along with session behavior [i.e., feedback from transaction experience of current transaction], which may result in re-ranking which offers to possibly display to the user [i.e., to further enhance the transaction experience]. The offer information may then be sent to the browser, including where it should be placed in the browser. In real-time or near real-time, the platform may use contextual information based on whatever page of transaction(s) the user is viewing to identify offers from a set of offers that may have been pre-targeted to the user based on various criteria; See also, paragraph 157:  collecting service usage data for a user's current service using a computer implemented facility 202, analyzing the service usage data to obtain a normalized service usage dataset 204…and optionally, repeating said collecting, analyzing, normalizing, applying and comparing periodically to determine on an updated basis which alternative service offering is better than the user's current service - Examiner’s Note:  The claim phrase beginning with “to iteratively improve…” amounts to a statement of intention, but fails to impose any functional or structural limitation on the claim.  Nevertheless, Thornton’s machine learning logic discussed above is noted as being reasonably expected to achieve the intended outcome of improved accuracy of prediction and enhancement of a transaction experience – See, e.g., par. 215, noting “important to correctly identify the merchant over multiple transactions to develop an accurate model of customer preferences with respect to merchants” and par. 308, noting “understanding influences on a particular customer spending behavior the system is better able to accurately predict the relative likelihood or propensity of a customer to act upon a particular offer”).

Thornton does not teach:
store data extracted from store imagery data;
wherein the training includes generating mapping information of a selected location and a three-dimensional (3D) virtual representation of one or more products at the selected location;
receiving, by the one or more users via an interface, one or more target products on a list of target products to purchase;
wherein the providing of the plurality of physical actions includes instructing the one or more users to move to at least one predetermined position within at least one predetermined geographical location to acquire the one or more target products according to the mapping information and the 3D virtual representation of the one or more products;
subsequent to a completion of the current transaction, receiving feedback data from the one or more users with respect to an accuracy of the prediction that the one or more actions performed enhanced the transaction experience of the current transaction.

Chachek teaches:
store data extracted from store imagery data (paragraphs 56, 59, 74, 91, 110, 114, 139, 177, 185, and Figs. 5-9:  e.g., crowd-sourced effort of participating end-user devices (e.g., smartphones of customers) that perform imaging of the store and further perform local computer vision analysis of captured images or video streams; data may be obtained or fetched from an Inventory Database 106 of the store; for example, by identifying in the image the product name “corn flakes”, then identifying in the image a particular manufacturer logo and a particular product size (e.g., 16 oz), and then obtaining the other data regarding this particular product from the Inventory Database; enabling the module of the present invention to crawl or scan or search its store database and/or its store website or to connect to its store inventory database, in order to gather and collect information about the various products that are sold by that online/offline store or venue; and then, enabling the store owner to utilize a single device, such as an AR-enabled smartphone or tablet, or a portable device for capturing images and/or video together with enablement of in-store localization data, to collect frames or images or videos of the store with their corresponding locations, and to stitch them and analyze them in order to automatically generate an AR/VR based map of the store and its entire structure and products);
wherein the training includes generating mapping information of a selected location and a three-dimensional (3D) virtual representation of one or more products at the selected location (paragraphs 118, 121, 141, 169, 175, 182, and Figs. 17-19:  e.g., present invention may further utilize other and/or alternate and/or additional sources of information, in order to stitch together data and/or images from multiple sources and to create three-dimensional cell representations of the venue and/or the products or items therein; for example, utilizing and/or stitching together data from one or more localization services and/or SLAM (simultaneous localization and mapping) platforms in order to construct and update a map of the store (or venue) and the items or products therein. Some embodiments may combine or stitch together or fuse together multiple 3D maps, that are generated separately by a crowd of mobile SLAM or SLAM-compliant or SLAM-based devices or units or portable devices or portable applications, and generate from them a single, unified, seamless, continuous, and scalable representation of 3D information of a venue as well as the products or items within it; Upon successful validation, the process creates a real-world anchor and a local 3D anchor; and the full image is uploaded to the central server, as well as planes 3D data and product image(s) captured by the end-user device; Data Processing Unit 123 may perform server-side processing of captured data, such as: (1) creation and/or updating of a 3D real planogram image management and classification database; Planogram data is loaded from the database, and localization is performed; either a current planogram is updated, or a new planogram is created. A product is detected, 3D dimensions are calculated, and colliders are defined or created);
receiving, by the one or more users via an interface, one or more target products on a list of target products to purchase (paragraphs 77-79, 82, 87, and 135:  e.g.,  a “Navigate-to-List” Module 112 enables a user to request turn-by-turn navigation directions and/or AR-based navigation directions, in order to visit the real-life locations of multiple products that are on a List of the user; such as, a wish list of products, a previous Order that the user placed online or offline, a list of Favorite products that he pre-selected, a list of products that share a common characteristic; The list may be displayed on the smartphone of the user, or may be otherwise selected by the user (e.g., via the command “obtain my most recent order in this store”); and then, a button or link or GUI element of “navigate me to the products on this list at this store” may be presented, or the user may provide such command via voice even without a button or GUI element; user may create a shopping list or a wish-list, and the system generates a shopping route that leads the user to all the products on the list, navigating by following the highlighted areas on the on-screen compass. Similarly, wish-list items and/or registry lists may appear on the map and compass for in-store navigation);
wherein the providing of the plurality of physical actions includes instructing the one or more users to move to at least one predetermined position within at least one predetermined geographical location to acquire the one or more target products according to the mapping information and the 3D virtual representation of the one or more products (paragraphs 83-89, 175, 177, and Figs. 6-9 and 15-17:  e.g., generating and displaying AR-based navigation guidelines, as AR-based elements or “virtual dots” or “virtual milestones” that are shown in particular regions of the image, as an overlay of AR content, to indicate to the user which way to walk in order to reach a particular destination or product;  “Navigate-to-List” Module 112 enables a user to request turn-by-turn navigation directions and/or AR-based navigation directions, in order to visit the real-life locations of multiple products that are on a List of the user; a button or link or GUI element of “navigate me to the products on this list at this store” may be presented, or the user may provide such command via voice even without a button or GUI element. In response, the system looks up these particular products in the Store Map; and applies a suitable mapping and navigation algorithm, such as a suitable “traveling salesman” algorithm, to generate a walking route from the current location of the user to and through the various destination products, one after the other, particularly in an efficient or short route; and conveys this route to the user via his smartphone, as textual and/or audible turn-by-turn navigations instructions and/or as a video or animation or graphical explanation, and/or by showing an on-screen AR avatar or an AR route that moves accordingly while the user is actually walking through the store and indicates to the user where to turn; Indoor map navigation is generated and used, providing navigation and directions, AR-based content, location-based experiences and tools and content, as well as store mapping and real-time inventory mapping. AR-based 3D localization is performed, and a database per location is fetched or downloaded. For example, multiple processes may be used, such as IOT based localization, planogram based SLAM, object based SLAM, updated point cloud map, vision particle filter localization, and/or other parameters which may be fused for high accuracy or higher accuracy (e.g., plus or minus 10 or 50 centimeters), to further enable the above-mentioned modalities or functionalities. Databases are updated or augmented with the localization data, including store map, inventory map and real-time product inventory database, product images may be uploaded to the server, user travel path may be monitored and uploaded and stored (e.g., subject to the user's providing consent to such monitoring, uploading and storing; and/or by utilizing one or more mechanisms that maintain privacy and/or anonymity of users). Optionally, AR/VR/XR based navigation or directions are generated and provided to the user within the store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thornton with Chachek because the references are analogous since they are each directed to features for providing personalized marketing offers to users, which is within Applicant’s field of endeavor of enhancing transaction experiences of users (e.g., consumers’ shopping experiences), and because modifying Thornton by incorporating Chachek’s imagery, mapping, receiving a product from a product list, and providing physical actions including instructions for a user to move to a predetermined position at a geographical location to acquire one or more target products according to mapping information and a 3D virtual representation of the one or more products, as claimed, would serve the motivation to provide personalized/targeted offers to recommendations to a user, as well as directions to a location where a recommended product may be obtained (Thornton at paragraphs 52 and 200), and because Chachek’s virtual/augmented 3D presentation of a store and products to consumers is appreciated by one skilled in the art as enhancing the stimulation, engagement, and/or efficiency of a shopping experience; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Thornton and Chachek do not teach:
subsequent to a completion of the current transaction, receiving feedback data from the one or more users with respect to an accuracy of the prediction that the one or more actions performed enhanced the transaction experience of the current transaction.

Wang teaches:
subsequent to a completion of the current transaction, receiving feedback data from the one or more users with respect to an accuracy of the prediction that the one or more actions performed enhanced the transaction experience of the current transaction (paragraph 43: the information exchange system 100 utilizes feedback and information received from the individual customer to modify the selection and priority of the models and decision-making logic used to generate the predictions, interactions, and recommendations, thereby improving the data processing speed and efficiency, as well as improving the accuracy and effectiveness of the predictions, interactions, and recommendations. For example, the individual user's reactions, sentiment, and intent (e.g., obtained via analysis of the words, facial expressions, gestures, postures, etc.) are fed back to the information exchange system in real-time to adding additional parameters to the analysis, prediction, and recommendation models, or reselect the set of models (e.g., removal, replacement, and/or addition of models) that are used to perform the analysis, prediction, and recommendations, and/or to redirect the decision-making intelligence/logic, etc.; See also, paragraph 61:   the information exchange system utilizes the rejection and new requirement in selecting a different set of models and/or a different priority of the models in generating new recommendations for similar situations in the future, in addition to revising the recommendations provided at the present time. In this example, Mr. Ma chose one of the recommended bundles, and the information exchange system offers to modify the delivery address on record. Once Mr. Ma confirms that the location discrepancy is actually a change in home address, the information exchange system triggers the upsell and cross-sell module again to inquire about other appliance needs of the customer at the new location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thornton/Chachek with Wang because the references are analogous since they are each directed to features for providing personalized marketing offers to users, which is within Applicant’s field of endeavor of enhancing transaction experiences of users (e.g., consumers’ shopping experiences), and because modifying Thornton by incorporating Wang’s feature for receiving feedback from users with respect to an accuracy of a prediction that one or more actions performed enhanced the transaction experience, in the manner claimed, would serve the motivation to develop a more accurate model of customer preferences (Thornton at paragraph 215) and the motivation to improve the accuracy and effectiveness of predictions, interactions, or recommendations (Wang at paragraph 43); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 15 are directed to a system and computer program product for performing substantially similar limitations as those recited in claim 1 and discussed above.  Thornton, in view of Chachek/Wang, teaches system and computer program product for performing the limitations discussed above (Thornton at paragraphs 386, 388, and 397:  methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor…processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform; depicted elements and the functions thereof may be implemented on machines through computer executable media having a processor capable of executing program instructions; See also, Chachek at paragraphs 194-199; See also, Wang at paragraphs 12, 62, 94, and Figs. 1A, 4, and 5).  Accordingly, claims 8/15 are rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/9/16:  Thornton further teaches including collecting the data from one or more data sources relating to a list of targeted products or services offered for executing a transaction, transaction receipts, a user location, data maps associated with locations offering products or services available for executing the transaction, or a combination thereof (paragraphs 19-21, 25, 44, 85, 156,  194, 258, 270, 373, and Figs. 24, 26, 31, 52-54, 61, and 64-65:  describing/displaying collected data relating to transaction receipts, user location, targeted products/services available, and data maps associated with locations offering products/services – e.g., user's location may be identified automatically from a mobile device implementing the method; Third party census data related to a geographic location of the user may be used in addition to the savings opportunity indication to match a savings opportunity from a database of savings opportunities to the user; make new offers available to the user as a function of their geographic location; ATM receipt, a teller receipt...paper statement; bill analysis; mapping interface may leverage the capability of the executable program to analyze transaction data, match offers from an offer database, and present the locations of the offers on a map).

Claims 3/10/17:  Thornton further teaches defining the one or more selected constraints according to a defined transaction related goal of a user, a financial cost of the transaction, a predefined threshold for completing the one or more actions associated with executing the transaction, predicted positive or negative impacts upon the one or more users while executing the one or more actions, location parameters, weather conditions parameters, identified positive or negative impacts from the historical transaction experiences from the one or more users or entities associated with the one or more users in the social media network, community feedback data, or a combination thereof (paragraphs 20, 37, 156, 203, 236, 246, and 293:  describing defined constraints that include at least a defined transaction related to a goal of a user, a financial cost of the transaction, predefined threshold for completing the one or more actions associated with executing the transaction, predicted positive or negative impacts upon the one or more users while executing the one or more actions, location parameters, identified positive or negative impacts from the historical transaction experiences from the one or more users or entities associated with the one or more users in the social media network, and community feedback data - e.g., determine a future savings opportunity accessible to the user after completion of a goal; offer may include a coupon with validity for a limited time period such as one month, three months, six months and the like; repeat the process of obtaining and normalizing alternative service offering data and comparing it to the user's needs and preferences to determine on an updated basis which alternative service offering best fits the user's needs and preferences; receive a 30% discount at the toy store in the example of FIG. 54, the user would have to spend $150 during a particular time period at the store; entice a customer to try a merchant's service or product with the hope that the customer will have a positive experience and purchase from the merchant in the future; matching may be limited to savings opportunities near a user's identified location; interaction data may be a past response to a savings opportunity. The system and method may further include decreasing the number of matches made if the response is negative. The system and method may further include increasing the number of matches made if the response is positive. The system and method may further include changing the type of savings opportunity matched if the response is negative; Social-enabled rewards involves identifying and leveraging social influencers among users and creates positive social conversations and visibility for the brand and the financial institution. Seeing social networking activity and transactions of a group of people allows recognition of who is really influencing others to purchase. Then, rewards may be targeted to those people with the expectation that they will influence others to also take advantage of the rewards by sharing them with their social network).  

Claims 4/11/18:  Thornton further teaches capturing one or more images of one or more targeted products or services offered for executing a transaction; capturing one or more images of information associated with the one or more targeted products or services offered for executing the transaction; or capturing one or more images of one or more transaction receipts (Figs. 18, 24, 26, 52, 60-63, and 69:  displaying captured images of targeted products/services offered for executing a transaction, information associated with the one or more targeted products or services offered for executing the transaction, and or one or more transaction receipts).  

Claims 6/13:  Thornton further teaches identifying one or more targeted products or services offered for executing a transaction (paragraphs 43, 56, 166, 383, and Figs. 17, 25, and 59-63:  offer for a good or service identified by the savings opportunity; For any given service, the decision engine 108 may be able to select the best possible option from a range of service plans; filter to identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior developed using at least one of: data on one or more past user responses to one or more savings opportunities); collecting data from transaction receipts associated with the transaction executed by the one or more users (paragraphs 19 and 311:  past response may be gathered to a savings opportunity indication and analyzing it, wherein the savings opportunity is based on both the analyzed transaction data and past response data. The statement may be an online statement, an online graphical user interface associated with the user's financial account, an online bill pay area, a dialog box associated with the user's financial account, an ATM receipt, a teller receipt, a mobile statement, a paper statement, and the like); and  tracking a location of the one or more users in relation to locations providing the one or more targeted products or services (paragraphs 20-21, 25, 44, 194, 229, 258, 268, 373, and Figs. 20 and 64:  mapping interface may leverage the capability of the executable program to analyze transaction data, match offers from an offer database, and present the locations of the offers on a map; The step of matching may be limited to savings opportunities near a user's identified location. The user's location may be identified manually by the user. The user's location may be identified automatically from a mobile device implementing the method; The step of presenting may be limited to savings opportunities near a user's identified location; certain savings opportunities may be geo-enabled, that is, targeted by the financial history of the user but filtered for presentation to the user by geographic location. Other savings opportunities may be geo-targeted, that is, the savings opportunity is targeted to the user via their location).  

Claims 7/14:  Thornton further teaches splitting the one or more actions into a plurality of sub-actions for execution by the one or more users (paragraphs 38-39, 157, 171, 178, 182-183, 187, 189-193, 234, 256, 273, 278, 295, and 325:  describing numerous examples of actions that enhance a user’s transaction experience in which an action has been split into a plurality of sub-actions for the user(s) - e.g., criterion may relate to a number of visits to the merchant. As the reward level improves, the matched savings opportunity may improve; may set reward levels based on number of visits; various rewards that may be received by the user … user may need to spend in a day for being eligible for a reward, the number of the times the user may need to shop in a specific category of stores for being eligible for the reward, and the like; rewarding a customer for accomplishing certain objectives. The objectives may be accumulating points, a total spend at a merchant, a certain number of transactions/visits, a monthly spend at a merchant, a spend in a time period, a total number of items purchased, and the like; system 100 may repeat the quantification periodically to alert users of a changed cost/impact when a new offer becomes available or when usage data changes).

Claim 20:  Thornton further teaches identifies one or more targeted products or services offered for executing a transaction (paragraphs 43, 56, 166, 383, and Figs. 17, 25, and 59-63:  offer for a good or service identified by the savings opportunity; For any given service, the decision engine 108 may be able to select the best possible option from a range of service plans; filter to identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior developed using at least one of: data on one or more past user responses to one or more savings opportunities); collects data from transaction receipts associated with the transaction executed by the one or more users (paragraphs 19 and 311:  past response may be gathered to a savings opportunity indication and analyzing it, wherein the savings opportunity is based on both the analyzed transaction data and past response data. The statement may be an online statement, an online graphical user interface associated with the user's financial account, an online bill pay area, a dialog box associated with the user's financial account, an ATM receipt, a teller receipt, a mobile statement, a paper statement, and the like); tracks a location of the one or more users in relation to locations providing the one or more targeted products or services (paragraphs 20-21, 25, 44, 194, 229, 258, 268, 373, and Figs. 20 and 64:  mapping interface may leverage the capability of the executable program to analyze transaction data, match offers from an offer database, and present the locations of the offers on a map; The step of matching may be limited to savings opportunities near a user's identified location. The user's location may be identified manually by the user. The user's location may be identified automatically from a mobile device implementing the method; The step of presenting may be limited to savings opportunities near a user's identified location; certain savings opportunities may be geo-enabled, that is, targeted by the financial history of the user but filtered for presentation to the user by geographic location. Other savings opportunities may be geo-targeted, that is, the savings opportunity is targeted to the user via their location); and splits the one or more actions into a plurality of sub-actions for execution by the one or more users (paragraphs 38-39, 157, 171, 178, 182-183, 187, 189-193, 234, 256, 273, 278, 295, and 325:  describing numerous examples of actions that enhance a user’s transaction experience in which an action has been split into a plurality of sub-actions for the user(s) - e.g., criterion may relate to a number of visits to the merchant. As the reward level improves, the matched savings opportunity may improve; may set reward levels based on number of visits; various rewards that may be received by the user … user may need to spend in a day for being eligible for a reward, the number of the times the user may need to shop in a specific category of stores for being eligible for the reward, and the like; rewarding a customer for accomplishing certain objectives. The objectives may be accumulating points, a total spend at a merchant, a certain number of transactions/visits, a monthly spend at a merchant, a spend in a time period, a total number of items purchased, and the like; system 100 may repeat the quantification periodically to alert users of a changed cost/impact when a new offer becomes available or when usage data changes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Artificial intelligence (AI) and its implications for market knowledge in B2B marketing. Paschen, Jeannette; Kietzmann, Jan; Kietzmann, Tim Christian. The Journal of Business & Industrial Marketing 34.7: 1410-1419. Emerald Group Publishing Limited. (2019):  discloses the application of artificial intelligence technology, including machine learning, sensors and IoT devices to improve, inter alia, marketing by observing customer behavior and gleaning business intelligence therefore to effectuate knowledge-based marketing strategies and tactics to enhance marketing effectiveness and efficiencies.
Allouche (US 2019/0251593): discloses feature for implementing targeted advertising campaigns using an recommendation engine using machine learning techniques and analysis of, inter alia, historical data.
Kulkarni et al. (US 2013/0325548):  discloses feature for obtaining merchant sales information (transaction data) and applying machine learning techniques (e.g., predictive modeling) to develop customer models to improve target marketing initiatives.
Patel et al. (US 2015/0332311):  discloses features for optimizing placement of digital offers, including training a machine learning algorithm for optimizing/customizing offers presented to users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
08/31/2022